Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northgate files preliminary base shelf prospectus VANCOUVER, May 16 /CNW/ - Northgate Minerals Corporation (TSX: NGX, AMEX: NXG) today reported that the company has filed a preliminary short form base shelf prospectus with the Securities Commissions in each of the provinces and territories of Canada and a corresponding registration statement with the United States Securities and Exchange Commission. These filings, when made final, will allow Northgate to make offerings of debt securities, common shares, warrants to purchase common shares and warrants to purchase debt securities, share purchase contracts and share purchase or equity units (all of the foregoing, collectively, the "Securities") or any combination thereof up to an aggregate offering size of Cdn$250,000,000 during the 25-month period that the final short form universal base shelf prospectus remains effective.
